WASHINGTON. Circuit Justice
(PETERS, District Judge, absent), informed the jury, ¿hat to entitle the plaintiff to recover, they must be satisfied that he was the original inventor, not only in relation to the United States, but to other parts of the world; in which respect, the act of congress differed from the law of England on this subject That even if there were no proof that the plaintiff was acquainted with the circumstance, that the discovery had before been made, still he could not recover, if in truth he was not the original inventor. Upon the evidence, the charge was strongly against the plaintiff. Verdict for defendant